DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 13 have been amended and are hereby entered.
Claims 1-20 are pending and have been examined. 
The Acknowledgement of Priority Document Receipt Request have been considered and have been entered in the Summary page (form PTOL-326) of Office Action as the applicant did comply with the required priority documents for satisfying boxes 12.a.1, 12.a.2 and 12.a.3. 
This action is made FINAL.
Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. 
The specification amendments have been entered. However, this particular objection has been maintained due to the applicant's partial amendments.  
Regarding to the applicant's arguments of the patent eligibility under 35 U.S.C. § 101, on pages 13-15, in which independent claims set 1 and 13 and its pending claims recite the abstract idea of a certain method of organizing human activity under the groups of “Commercial interactions or legal interactions” and “engaging in fundamental economic principles or practices”  (Step 2A-Prong 1), and additional elements that integrates the judicial exception into a practical application (Step 2A-Prong 2 and/or Step 2B) under the improvement in the functioning of a computer, or an improvement to other technology or technical field and/or prove of inventive concept, the applicant’s arguments are not persuasive and the examiner respectfully disagrees. 
For the following reasons: 
For Step 2A-Prong 1 starting in p. 13: The applicant argues that the following new limitations recited in the amended claim set 1 and 13 and its elements do not recite an abstract idea as the claims and its amended parts in bold recites: 
acquir[e], from a second apparatus corresponding to a second user which is different from the first user, first aggregated information in which identification information for identifying each user having a specific relationship with each user having a specific relationship with the first user is summarized, the user having the specific relationship with the first user being user that is trustable for the first user; 
acquir[e], from the second apparatus, second aggregated information in which identification information for identifying each user having a specific relationship with the second user is summarized, the user having the specific relationship with the second user being user that is trustable for the second user;
However, this argument is not persuasive. Because in order for the examiner to conclude that the claimed invention and its pending claims are part of an abstract idea, the pending claims need to be analyzed and “evaluated after determining what [the] applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI)” for Step 2A-Prong 2 (See MPEP § 2106, subsection II, for more information about the importance of understanding what the applicant has invented, and MPEP § 2111 for more information about the BRI). Thus, it was considered that the amended claims and its limitation steps as a whole and individually were directed to “Commercial interactions or legal interactions” and “Engaging in fundamental economic principles or practices”. Because these steps are involving commercial interactions that are defined as trustworthiness between business users when determining “whether or not any users are indirectly connected to each other by a specific relationship indirectly through another party while information which is held by each user and indicates a relationship with other users is concealed without being disclosed” (See ¶0038 in specifications). Also, these claimed invention is mitigating risks when avoiding the leakage of data and ransomware threats by encoding and concealing customer or user’s data to conduct successful business transactions.  

For Step 2A-Prong 2 and/or Step 2B starting in p. 13 – 14: The applicant argues that the amended claims include other additional elements that integrate the alleged judicial exception into a practical application. The applicant proceed to conclude that “the embodiments suppress leakage of the information of users trusted by the first user corresponding to the first apparatus, referred in e.g., paragraph [0231], and that therefore the claims integrate the judicial exception into a practical application and include additional elements that are sufficient to amount to significantly more than the judicial exception”. However, the functions of the new step limitations in claims 1 and 13, as a whole, recite the method of processing company user’s information to ensure a “trustable relationship” in where an “authentication evaluation of a terminal of a person is performed to be authenticated based on their “identification tag” of their terminal and “credit information accumulated in storage means” (See ¶0003 – 04 from specifications) by: acquiring from a “second apparatus” a first or second “aggregated information” that is “summarized” and is about a second user’s “specific relationship” with a first or second user that is “trustable for the first or the second user”, respectively, to identify a result indicating the “specific relationship between the first and second user” and finally output the identified result. Thus, these amended claims further describing the abstract idea by “applying” computer aided hardware for the collection or gathering of data (e.g. user’s aggregated information data, in this case) to identify a “trustable” and “specific relationship” and output it to the user. In other words, the abstract idea described in independent claims 1 and 13 and its additional elements (processor; a memory; second [or a plurality of] apparatus (from claim 13)) were implemented with computer’s software and hardware, which were merely used as a tool (or its “applying it” to a generic computer) to perform an the process of collecting “user’s aggregated information” data and outputting the “identified result” of a “specific relationship between the first and second user” to the user. Thus, these limitations do not serve to improve technology or the “electronic authentication between devices” technology areas as the applicant argued on page 14 (See MPEP § 2106.05(f)). Meaning that the computer functioning is not being improved or there isn’t an improvement without referencing to what is well-understood, routine, conventional activity (e.g. implementing the use of ordinary capacity for executing software program instructions or other tasks (e.g., to receive, store, or transmit data) or reciting the limitation steps in a very general or broad manner). Finally, the amended claims and their functional limitation steps and elements are recited in such a broad and un-specific manner that they do not amount to significantly more than further describing the abstract idea already identified as these are also considered well-understood, routine, conventional activity in the realms of “computing” technology due to being specified at a high level of generality. Thus, this claimed invention in its entirety, is focused on the result of its application, which merely outputs an analysis from the gathered data and no other significant steps would amount more than the judicial exception or abstract idea to be eligible at Step 2A-Prong 2. Finally, for the same reasons above” is not sufficient for the claimed invention to provide an “inventive concept”, which is “found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional”, failing Step 2B as well (See MPEP 2106.05). 
Thus, the examiner respectfully disagrees, and maintains 35 USC § 101 rejection for these pending claims.
Regarding to the applicant's arguments of rejection under 35 USC §102 and §103 for the independent claims set 1 and 13 and their dependent claims 2-12 and 14-20 on pages 19 – 23: Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, the prior art of Smith (U.S. Pub No. 20190349372 A1) teaches the newly amended limitations from claims 1 and 13 that recite “the user having the specific relationship with the first user being user that is trustable for the first [or the second] user”. Please, refer to the Claim Rejections - 35 USC § 103 section for further details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because amended claims 1 and 13 and the second and third amended limitation steps (shown as underlined) recite the following: 
acquire, from a second apparatus corresponding to a second user which is different from the first user, first aggregated information in which identification information for identifying each user having a specific relationship with each user having a specific relationship with the first user is summarized, the user having the specific relationship with the first user being user that is trustable for the first user; 
acquire, from the second apparatus, second aggregated information in which identification information for identifying each user having a specific relationship with the second user is summarized, the user having the specific relationship with the second user being user that is trustable for the second user;
The recited term “trustable” for a user in the amended limitation steps is a subjective term which the specifications lack or do not further describe some kind of standard to measure this scope term for the user to be referred as “trustable” (See MPEP 2173.05(b)). Moreover, the term “trustable” is also considered to be non-functional descriptive material, because having a “trustable” user for another (first or second) user, which also share a “specific relationship” has nothing to do with and is insignificant to the acquisition of the (first and/or second) “aggregated information” and do not further define the functionality of the system recited in these amended limitation steps which do not hold significant patent weight (See MPEP 2173.05(g)).  Similarly, and generally reading the amended limitation steps, they read poorly as the acquisition of the “first and second aggregated information” that is “identification information”, that “identify “each user” and their “specific relationship” with “each user” is not clear if it’s being acquired for “each user” at the same time or if it is only aggregated per “user” only.  Thus, for examination purposes the examiner has interpreted the functionality of this limitation step in a general sense applying the Broadest Reasonable Interpretation (BRI) for the acquisition of “(first and second) aggregated information” to identify a “specific relationship”. Therefore, the scope of what is claimed is not clear for these reasons and is considered to be indefinite. 

Specification
The disclosure is objected to because of the following informalities:
Reference character “503E” from Fig 7, which is assigned to “determination unit”, are not mentioned in the specifications in ¶0159-160 and should be included in accordance to MPEP 608.01 or 37 CFR 1.74.

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 13 is being used as the most representative of the independent claims set 1 and 13. Step 1: the claimed invention falls under statutory categories of a process, and a machine. However, Step 2A Prong 1: the abstract idea is defined by the elements of:
acquire…first aggregated information in which identification information for identifying each user having a specific relationship with each user having a specific relationship with the first user is summarized, the user having the specific relationship with the first user being user that is trustable for the first user;
 acquire…second aggregated information in which identification information for identifying each user having a specific relationship with the second user is summarized, the user having the specific relationship with the second user being user that is trustable for the second user; 
identify a result which indicates a specific relationship between the first user and the second user based on the acquired first aggregated information and the acquired second aggregated information; and 
output the identified result.

These limitations, describe a process and a machine for evaluating and authenticating user information to efficiently identify and process their credit information. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of engaging in fundamental economic principles or practices by evaluating business user’s information to manage a trustworthy business relationship and ensure secure transactions with validated businesses to mitigate related and undesirable risks of sensitive information leaks regarding their involved financial transactions. As disclosed in the specification, this invention determines “whether or not any users are indirectly connected to each other by a specific relationship indirectly through another party while information which is held by each user and indicates a relationship with other users is concealed without being disclosed” (See ¶0038 in specifications). Thus, it can also represent a certain method of organizing human activities as managing commercial or legal interactions by evaluating a user’s or a business’s information to successfully conduct and establish business relations. 

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims set 1 and 13 as a whole, while looking for its additional element(s) of processor; a memory; second [or a plurality of] apparatus individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05(f)) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner. 

Step 2B: For claims 1 and 13, these claims recite the additional elements: processor; a memory; second [or a plurality of] apparatus and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-12 and 14 - 20, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2 – 6 and 14 – 18: further describes the abstract idea of the determination method performed by a first user and the encoded and randomized identification of first and second aggregated information, which is acquired and transmitted, based on a first and second user’s identification and their relationships’ information to identify a result and to present the summarized details of the specific relationship. Thus, being directed to the abstract idea groups of “engaging in fundamental economic principles or practices” and “managing commercial or legal interactions” as it is evaluating a business user’s information to manage a trustworthy business relationship and ensure secure transactions with validated businesses and successfully conduct and establish business relations, respectively.
Claims 7 – 9 and 19 – 20: further describes the abstract idea of the determination method performed by a first user and the encoded identification of the second aggregated information, which is acquired and transmitted, to generate an encoded third aggregated information containing a first user specific relationship to summarize the second aggregated information while determining or validating that the first or second user have a specific relationship based of the first and third aggregated information (including the encoded form) which can also be directed to the abstract idea group of “engaging in fundamental economic principles or practices” as it is mitigating risks regarding to customer’s data and ransomware threats.  
Claims 10 and 11: further describes the abstract idea of the determination method performed by a first user and the randomized third aggregated information to determine if the first and second user have a specific relationship based of the first and third aggregated information to be re-summarize (including the encoded form) which applies the abstract idea group of “engaging in fundamental economic principles or practices” to mitigate information leaking risks as well.
Claim 12: further describes the abstract idea of the determination method performed by a first user and the first and second user’s indirect connection through a possible specific relationship which is directed to the abstract idea of “managing commercial or legal interactions” as a establish business relation have been defined between users.
Therefore, the additional elements previously mentioned above, is/are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

     Claims 1-2, 4-9, 11-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (U.S. Pub No. 20190349372 A1).
Regarding claims 1 and 13: 
A determination method performed by a first apparatus corresponding to a first user, the determination method comprising: (claim 1)
An information processing apparatus, comprising: (claim 13)
This claim set has been represented by claim 13.
Smith teaches:
a memory; and a processor coupled to the memory and configured to: (“FIG. 10C, the processor 1021 communicates with main memory 1022 via a system bus 1050 (described in more detail below). ¶0164; Fig 10C (1021 and 1022)) 
acquire, from a second apparatus corresponding to a second user which is different from the first user, first aggregated information in which identification information for identifying each user having a specific relationship with each user having a specific relationship with the first user is summarized, the user having the specific relationship with the first user being user that is trustable for the first user; (“a system 300 for attestations to be shared between identify verification service providers. In a general overview, in some examples, system 300 includes one or more users 102 a. User 102 a may have a device 306. In some examples, system 300 includes one or more service providers 302 and 304. In some examples, system 300 includes an attestation 308 which may be stored on the attestation blockchain 114. In some embodiments, system 300 may utilize a marketplace blockchain 250. One or more smart contracts 310 may be stored on the marketplace blockchain 250. In some embodiments, system 300 may include a token contract 314 and in some embodiments, system 300 may include a pricing contract 312. A token contract may indicate who owns how many tokens. An escrow contract may encode the transaction of tokens between a requester 116 and other system participants, such as a user and a validator.” ¶0087; Fig 3 (310 and 314)) Examiner note: Under the Broadest Reasonable Interpretation (BRI), the first aggregated information obtained from a second user based on a summary of specific relationship between the second and first user has been interpreted as the information obtained from “smart contracts” and “token contract” between a “requester” (1st user) and a “validator” (2nd user) during “attestation”. As for the new amended limitation, the examiner would like to note that it has been considered to be non-functional descriptive material, because having a “trustable” user for another (first or second) user, which also share a “specific relationship” has nothing to do with and is insignificant to the acquisition of the (first and/or second) “aggregated information” and do not further define the functionality of the system recited in these amended limitation steps which do not hold significant patent weight. Also, refer to ¶0091-92 to learn about smart and token contracts; ¶0059 – 62 for details about how the “blockchain” in where the system resides “is policed by every member of the network and its integrity checked and agreed by the network on an ongoing basis” and to ¶0190 for details regarding the verification of a user’s “connections” or specific relationship a user have when undergoing a verification by the system. 
acquire, from the second apparatus, second aggregated information in which identification information for identifying each user having a specific relationship with the second user is summarized, the user having the specific relationship with the second user being user that is trustable for the second user; (“In some embodiments, smart contract 310 is used to capture details of an agreement between a validator 100 and a requester 116. In some examples, service provider A 302 is a validator 100 and may have previously attested to the PII that is required from service provider B 304 which is a requester 116, and service provider B 304 trusts service provider A as a trusted validator. In some examples, service provider B 304 acting as requester offers a price to service provider A 302 acting as validator for its attestation of the user's PII.” ¶0091; Fig 3 (310)) Examiner note: Under BRI, the summarized relationship has been interpreted as the “smart contract” which can be attested bi-directionally. As for the new amended limitation, the examiner would like to note that it has been considered to be non-functional descriptive material, because having a “trustable” user for another (first or second) user, which also share a “specific relationship” has nothing to do with and is insignificant to the acquisition of the (first and/or second) “aggregated information” and do not further define the functionality of the system recited in these amended limitation steps which do not hold significant patent weight. Also, refer to ¶0093 to learn more about the attestation process using tokens. Refer to ¶0094 when no prior attestation exists and to ¶0072 to learn about “Personal identifiable information” or “PII” details.
identify a result which indicates a specific relationship between the first user and the second user based on the acquired first aggregated information and the acquired second aggregated information; and output the identified result. (“In step 438, service provider B 304 creates a hash of the user PII, validates signature by the validator 100, verifies that the attestation has not been revoked by the validator 100, and compares the hash to a transaction on the marketplace blockchain 250. In step 440, if service provider B 304 is satisfied with the resulting hashes, service provider B 304 provides the good or service to user 102 a. Referring to FIG. 4B in more detail, in step 430, the identify verification application may determine whether these requirements are met with the PII that was previously attested to by service provider A 302. In step 438, the hash created by service provider B 304 may be compared to a transaction on the marketplace blockchain 250, confirming the authenticity of the requested data… if service provider B 304 is satisfied with the resulting hashes, service provider B 304 can then purchase the attestation from service provider A 302 and the amount of tokens corresponding to the price of that attestation are released from escrow to service provider A. In some embodiments, the tokens are placed into escrow via the smart contract 310 before the user transmits the PII and service provider B is able to validate. If a validation is not successful, service provider B may be able to refund the tokens back to its account.” ¶0095-96; Fig 4B (430)) Examiner note: Under BRI, the identifying step of a specific relationship result based on the first and second aggregated information has been interpreted as the “step 438” in which the first aggregated information is “PII previously attested by service provider as a hash” and a “transaction on the marketplace blockchain” as the second aggregated information to confirm a final result as a “confirming authenticity” in the receiving “token” or the finalized and signed “smart contract”. Also, refer to ¶0099 for a complete example on how the user obtains the results of attestation.

Regarding claims 2 and 14: 
Smith, as shown in the rejection above, discloses the limitations of claims 1 and 13.
Smith further teaches:
wherein the first aggregated information is information encoded by the second apparatus. (“Attestation 308 represents a hash of PII of user 102 a that is signed by the validator 100 and recorded on the attestation blockchain 114. Attestation 308 is created by a validator 100 that has checked and verified that authenticity and provenance of the PII, and once assured of its accuracy has created an attestation 308. In some examples, the attestation 308 may include supporting metadata. In some examples, the supporting metadata may reference any applicable standards that have been used to structure, organize, or encode the user PII in the attestation 308.” ¶0087; Fig 3 (308)) Examiner note: Under BRI, the encoded information from the 2nd apparatus has been interpreted as the “hash of PII” found in an “attestation”, in which is signed by the validator and the PII is encoded. Also refer to ¶0092 to learn about encoded “escrow contracts”.

Regarding claims 4 and 16: 
Smith, as shown in the rejection above, discloses the limitations of claims 2 and 14.
Smith further teaches:
wherein the acquiring of the first aggregated information includes: acquiring, from an apparatus corresponding to each user having a specific relationship with the first user, identification information for identifying each user having a specific relationship with the user and (“system 300 may include a token contract 314 and in some embodiments, system 300 may include a pricing contract 312. A token contract may indicate who owns how many tokens. An escrow contract may encode the transaction of tokens between a requester 116 and other system participants, such as a user and a validator. A pricing contract may contain the listing price that a validator asks for a one-time transmission of certain PII between user and requester. In some embodiments, an ontology contract may define what kind of predefined PII are traded in the system. In some examples, an identity verification registry may define what validators are registered in the system as well as a fingerprint of their associated metadata, public key, etc.” ¶0087; Fig 2 (208); Fig 3 (314)) Examiner note: Under BRI, the acquisition of a user’s specific relationship from each user that also have a relationship with this user has been interpreted as the combination of having a an “identity verification registry” which defines predefined PII from the registered validators, while an “escrow contract” can hold tokens between the requester, a user and a validator. Also, refer to ¶0086 to understand the plurality of “attestations” that a user can find in the blockchain.
transmitting the acquired identification information to the second apparatus; and (“Once the price has been agreed, requester 116 places tokens into an escrow smart contract within the marketplace blockchain 250, then in step 210, user 102 a sends the PII to requester 116 in readable form and sends the attestation and associated metadata (e.g. the validator's public key and other metadata about validator 100) that is required for requester 116 to be able to verify the attestation independently from the plain text PII.” ¶0084; Fig 2 (210)) 
acquiring, from the second apparatus, the first aggregated information which is transmitted and in which identification information for identifying each user having a specific relationship with each user having a specific relationship with the first user is summarized. (“Once validator 100 is satisfied with the authenticity of the PII, it will attest to the accuracy and provenance of this information. This attestation, which in some embodiments may be referred to as a fingerprint of the PII, is recorded onto the attestation blockchain 114 in step 218… In some embodiments, the original PII, the attestation, and metadata is stored on the user's mobile device 306 in an encrypted form.” ¶0085; Fig 2 (218)) Examiner note: Under BRI, the acquiring step has been interpreted as the “recording or storage” of the user’s requested information. Also, refer to ¶0095 for details regarding the acceptance of certain portions of PII from the user to a requester and ¶0087 for more attestation details.

Regarding claims 5 and 17: 
Smith, as shown in the rejection above, discloses the limitations of claims 4 and 16.
Smith further teaches:
wherein the acquiring of the first aggregated information includes: acquiring, from an apparatus corresponding to each user having a specific relationship with the first user, identification information which is encoded by the apparatus for identifying each user having a specific relationship with the user; (“Attestation 308 represents a hash of PII of user 102 a that is signed by the validator 100 and recorded on the attestation blockchain 114. Attestation 308 is created by a validator 100 that has checked and verified that authenticity and provenance of the PII, and once assured of its accuracy has created an attestation 308. In some examples, the attestation 308 may include supporting metadata. In some examples, the supporting metadata may reference any applicable standards that have been used to structure, organize, or encode the user PII in the attestation 308.” ¶0087; Fig 3 (308)) 
transmitting the acquired identification information to the second apparatus; and (“Once the price has been agreed, requester 116 places tokens into an escrow smart contract within the marketplace blockchain 250, then in step 210, user 102 a sends the PII to requester 116 in readable form and sends the attestation and associated metadata (e.g. the validator's public key and other metadata about validator 100) that is required for requester 116 to be able to verify the attestation independently from the plain text PII.” ¶0084; Fig 2 (210))
acquiring, from the second apparatus, the first aggregated information which is transmitted and is encoded by an apparatus corresponding to each user having a specific relationship with the first user and in which identification information for identifying each user having a specific relationship with the user is summarized. (“Once validator 100 is satisfied with the authenticity of the PII, it will attest to the accuracy and provenance of this information. This attestation, which in some embodiments may be referred to as a fingerprint of the PII, is recorded onto the attestation blockchain 114 in step 218… In some embodiments, the original PII, the attestation, and metadata is stored on the user's mobile device 306 in an encrypted form.” ¶0085; Fig 2 (218)) Examiner note: Under BRI, the acquiring step has been interpreted as the “recording or storage” of the user’s requested information. Also, refer to ¶0095 for details regarding the acceptance of certain portions of PII from the user to a requester and ¶0087 for more attestation details.

Regarding claims 6 and 18: 
Smith, as shown in the rejection above, discloses the limitations of claims 5 and 17.
Smith further teaches:
wherein the acquiring of the first aggregated information includes: encoding identification information for identifying each user having a specific relationship with each user having a specific relationship with the first user by using an own apparatus, and transmitting the encoded identification information to the second apparatus; and (“Attestation 308 represents a hash of PII of user 102 a that is signed by the validator 100 and recorded on the attestation blockchain 114. Attestation 308 is created by a validator 100 that has checked and verified that authenticity and provenance of the PII, and once assured of its accuracy has created an attestation 308. In some examples, the attestation 308 may include supporting metadata. In some examples, the supporting metadata may reference any applicable standards that have been used to structure, organize, or encode the user PII in the attestation 308.” ¶0087; Fig 3 (308)) 
acquiring, from the second apparatus, the first aggregated information which is encoded by the apparatus and transmitted and in which identification information for identifying each user having a specific relationship with each user having a specific relationship with the first user is summarized. (“Once validator 100 is satisfied with the authenticity of the PII, it will attest to the accuracy and provenance of this information. This attestation, which in some embodiments may be referred to as a fingerprint of the PII, is recorded onto the attestation blockchain 114 in step 218… In some embodiments, the original PII, the attestation, and metadata is stored on the user's mobile device 306 in an encrypted form.” ¶0085; Fig 2 (218)) Examiner note: Under BRI, the acquiring step has been interpreted as the “recording or storage” of the user’s requested information. Also, refer to ¶0095 for details regarding the acceptance of certain portions of PII from the user to a requester and ¶0087 for more attestation details.

Regarding claims 7 and 19: 
Smith, as shown in the rejection above, discloses the limitations of claims 1 and 13.
Smith further teaches:
wherein the second aggregated information is information encoded by the second apparatus. (“A token contract may indicate who owns how many tokens. An escrow contract may encode the transaction of tokens between a requester 116 and other system participants, such as a user and a validator.” ¶0087; Fig 3 (314)) Examiner note: Under BRI, the second aggregated information has been interpreted as the “transaction on the marketplace blockchain” or the “transaction of tokens”, as stated above to confirm a result as a “confirming authenticity” in the receiving “token” or the finalized and signed “smart contract”, as stated in ¶0095-96. Also, refer to ¶0099 for a complete example on how the user obtains the results of attestation.

Regarding claims 8 and 20: 
Smith, as shown in the rejection above, discloses the limitations of claims 1 and 13.
Smith further teaches:
transmitting the acquired second aggregated information to an apparatus corresponding to each user having a specific relationship with the first user; (“then the PII from user 102 a is verified, and the requester provides the user with the desired service. When this happens, the smart contract running on a marketplace blockchain 250 causes the tokens from requester 116 that are held in escrow to be released. In some embodiments the smart contract running on the marketplace blockchain 250 causes the tokens from requester 116 that are held in escrow to be released to be released to the validator 100 irrespective of whether the requester provides the user with the desired service. In some embodiments, the user 102 a releases the tokens held in escrow as soon as he successfully transmitted the PII, the attestation, and the metadata to the requester. In some embodiments, some tokens are released to the validator 100, the user 102 a, or the system operator. In some embodiments, all of the tokens in escrow may be released to either of validator 100 or user 102 a.” ¶0086; Fig 2 (102a, 100, 116 and 250)) Examiner note: Under BRI, the transmission of the second aggregated information to each user has been interpreted as the aggregation of both the 1st (PIIs) and 2nd aggregated information (“tokens”) in the “attestation blockchain” which can be seen by the “user 102a”, “validator 100” and the “requester 116”. Also, refer to ¶0067 to learn more about tokens.
receiving the transmitted second aggregated information encoded by an apparatus corresponding to each user having a specific relationship with the first user; and (“In step 434, service provider B 304 places tokens in escrow according to a smart contract 310 between service provider B 304 and service provider A 302. In step 436, service provider B 304 receives PII from user 102 a in addition to information about service provider A 302.” ¶0095; Fig 3 (314)) Examiner note: Under BRI, the second aggregated information has been interpreted as the additional “information about service provider A 302” which includes “token” transactions. Also, refer to ¶0087 for encoding token contracts details.
generating third aggregated information which is encoded by an apparatus corresponding to each user having a specific relationship with the first user and in which the received second aggregated information is summarized, (“In some embodiments, other contracts include an escrow contract which encodes the transaction of tokens between the requester 116 and the validator 100 or user 102 a, an ontology contract which defines what kind of predefined PII are traded in the system, and an IDV registry which defines what validators are registered in the system as well as a fingerprint of their associated metadata e.g. public key.” ¶0092; Fig 3 (300 and 250)) Examiner note: Under BRI and in light of the applicant’s specifications in ¶0117-0121, the 3rd aggregated information which is encoded, has been interpreted as the “escrow contract” which encodes the 2nd aggregated information and in which was summarized as “token transactions”. Likewise, the third aggregated information can be interpreted as receiving user’s information through “ID codes”, coming from other parties such as “verifier clients 1003, third-party cosigner clients 1005, attestor clients 1001, validator clients 1007, digital wallet provider clients 1009”, as stated in ¶0146-0148. Also, refer to ¶0087 for encoding token contracts details. 
wherein the identifying includes determining whether or not the first user and the second user have a specific relationship based on the first aggregated information and the generated third aggregated information. (“Referring to FIG. 4C in more detail, a user 102 a may apply for a product or service from service provider A 302 and send the required PII from the identity verification application on the user's device 306. In some embodiments, t\in step 458, the user may send service provider B 304 the requested PII and the necessary information (e.g. required attestation metadata) in order for the requester 116 to reconstruct the Merkle root and compare and validate it against the attestation blockchain 114. In some embodiments, once service provider B 304 has paid the tokens into escrow, the user 102 a, through their identity verification application, can send service provider B 304 the encrypted PII with the necessary information to validate against the blockchain attestation.” ¶0098; Fig 4C (458)) Examiner note: Under BRI, the specific relationship has been interpreted the “attestation” found in the blockchain based on the verification of the encoded user’s PII, which corresponds to the 1st aggregated information and the “necessary information (e.g. required attestation metadata)” and the “escrow contract” (refer to ¶0092) found within the “attestation metadata” (or 3rd aggregated information). Also, refer to ¶0144-0148 to learn more about “verifier clients” and “third-party cosigner(s)”.

Regarding claim 9: 
Smith, as shown in the rejection above, discloses the limitations of claim 8.
Smith further teaches:
transmitting the generated third aggregated information to the second apparatus; and (“one or more third-party cosigner(s) 1005 a-1005 n, may wish to cosign a validated identity of a user 1002. In examples, third-party cosigner(s) 1005 may digitally sign a record that is recorded on centralized or distributed ledger(s) 1006.” ¶0147; Fig 10A (1005 and 1006)) Examiner note: Under BRI, the transmission of the third aggregated information has been interpreted as the “digitally signed record” stored in the blockchain.
receiving, from the second apparatus, the transmitted third aggregated information encoded by the second apparatus, wherein (“a system 300 for attestations to be shared between identify verification service providers. In a general overview, in some examples, system 300 includes one or more users 102 a. User 102 a may have a device 306. In some examples, system 300 includes one or more service providers 302 and 304. In some examples, system 300 includes an attestation 308 which may be stored on the attestation blockchain 114. In some embodiments, system 300 may utilize a marketplace blockchain 250. One or more smart contracts 310 may be stored on the marketplace blockchain 250. In some embodiments, system 300 may include a token contract 314 and in some embodiments, system 300 may include a pricing contract 312. A token contract may indicate who owns how many tokens. An escrow contract may encode the transaction of tokens between a requester 116 and other system participants, such as a user and a validator.” ¶0087; Fig 3 (310 and 314)) Examiner note: Under BRI, the receiving step, whether is the first or second apparatus or the first, second or third aggregated information which is encoded has been interpreted as the general receipt of the requested information to the “requester” or to “other system participants”. 
the identifying includes determining whether or not the first user and the second user have a specific relationship based on the first aggregated information and the received third aggregated information encoded by the second apparatus. (“Referring to FIG. 4C in more detail, a user 102 a may apply for a product or service from service provider A 302 and send the required PII from the identity verification application on the user's device 306. In some embodiments, t\in step 458, the user may send service provider B 304 the requested PII and the necessary information (e.g. required attestation metadata) in order for the requester 116 to reconstruct the Merkle root and compare and validate it against the attestation blockchain 114. In some embodiments, once service provider B 304 has paid the tokens into escrow, the user 102 a, through their identity verification application, can send service provider B 304 the encrypted PII with the necessary information to validate against the blockchain attestation.” ¶0098; Fig 4C (458)) Examiner note: Under BRI, the determination of specific relationship has been interpreted as the encoded “attestation” found in the blockchain based on the verification of the encoded user’s PII, which corresponds to the 1st aggregated information and the “necessary information (e.g. required attestation metadata)” and the “escrow contract” (refer to ¶0092) found within the “attestation metadata” (or 3rd aggregated information). Also, refer to ¶0144-0148 to learn more about “verifier clients” and “third-party cosigner(s)” and ¶0194 for more information about all the information tracked for verification, including social media networks.

Regarding claim 11: 
Smith, as shown in the rejection above, discloses the limitations of claim 8.
Smith further teaches:
wherein the identifying includes determining whether or not the first user and the second user have a specific relationship based on the first aggregated information and the third aggregated information encoded by an own apparatus. (“Referring to FIG. 4C in more detail, a user 102 a may apply for a product or service from service provider A 302 and send the required PII from the identity verification application on the user's device 306. In some embodiments, t\in step 458, the user may send service provider B 304 the requested PII and the necessary information (e.g. required attestation metadata) in order for the requester 116 to reconstruct the Merkle root and compare and validate it against the attestation blockchain 114. In some embodiments, once service provider B 304 has paid the tokens into escrow, the user 102 a, through their identity verification application, can send service provider B 304 the encrypted PII with the necessary information to validate against the blockchain attestation.” ¶0098; Fig 4C (458)) Examiner note: Under BRI, the determination of specific relationship has been interpreted the encoded “attestation” found in the blockchain based on the verification of the encoded user’s PII, which corresponds to the 1st aggregated information and the “necessary information (e.g. required attestation metadata)” and the “escrow contract” (refer to ¶0092) found within the “attestation metadata” (or 3rd aggregated information).

Regarding claim 12: 
Smith, as shown in the rejection above, discloses the limitations of claim 8.
Smith further teaches:
wherein the identifying includes determining whether or not the first user and the second user are indirectly connected to each other by a specific relationship through a second party of any user having a specific relationship with the first user and any user having a specific relationship with the second user. (“In step 1270, responsive to receiving the approval or rejection of the relationship with company/organization 2020 from connection 2025, identity verification platform 2000 transmits confirmation of the relationship of connection 2025 with company/organization 2020 to user 1002. In some embodiments, the confirmation is sent to user 1002 via the identity verification platform 2000 console and/or dashboard for the company/organization. In step 1280, identity verification platform 2000 creates a custom badge representing the approved relationship between connection 2025 and company/organization 2020. In some embodiments, the badge may be rendered on a company/organization 2020 webpage, dashboard, or console on identity verification platform 2000. In some embodiments, FIG. 27 shows an illustration of badges for connections for company/organization 2020 rendered on identity verification platform 2020… the rendered badge on identity verification platform 2020 shows a picture for connection 2025, the name of connection 2025, the relationship between connection 2025 and company/organization 2020, the email address for connection 2025, and optionally any other profile information for connection 2025, for example a link to connection 2025's LinkedIn profile, or twitter feed, or any other social network feed for connection 2025.” ¶0199-200; Fig 12 (1270 and 1280); Fig 27) Examiner note: Under BRI, the second party validation of the specifics of the first and second user has been interpreted as the “connection 2025” which confirms him/her. Also, refer to ¶0146 to learn more about validators verifying through “ID codes” and a third-party; ¶0192 for a summary of the complete process.

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Pub No. 20190349372 A1) in view of Maher (U.S. Pub No. 20190273617 A1).
Regarding claims 3 and 15: 
Smith, as shown in the rejection above, discloses the limitations of claims 1 and 13.
Smith does not explicitly teach the following limitation(s). However, Maher which is prior art directed to “systems and methods provide mechanisms to make assertions in an authentic and authoritative manner and enable discovery and reliance on those assertions using trusted distributed ledgers and/or derivatives of the same” to manage “identity and trust between systems and devices” (See abstract and ¶0003). Thus, teaches:
wherein the first aggregated information is information in which an order of identification information for identifying each user having a specific relationship with each user having a specific relationship with the first user is randomized and summarized by the second apparatus. (“To mitigate this, a privatizing token T may be used when recording the hash in the database. For example, a hash may be computed as h (T|ID|Group_membership) and be recorded in the database. The privatizing token T may comprise a random number of sufficient size to mitigate a brute-force attack and/or may be unique to the record. If the TIDAL is searched, the hash computed using the privatizing token may only appear as a random string. If an entity wished to verify membership of the ID in the group, they would thus need to have the privatizing token T. An entity associated with the ID may have control over the token, and if they wished to have their association with the group be deleted and/or otherwise removed, they may destroy the token.” ¶010; Fig 1 (106 and 102); Fig 2 (204 and 206)) Examiner note: Under BRI, the randomization and summary of the identification information given by the 2nd apparatus has been interpreted as the “privatizing token T” which is randomized with the “ID membership information”. Also, refer to ¶0247 to learn more about random integer values in requested messages’ time stamp fields.  

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Smith with the ability of randomize and summarize a 1st user’s identification information from a 2nd aggregated information by a 2nd apparatus, as taught by Maher because it would be “obvious to try” to “hash” or randomize and summarize the first and second user’s identification to make difficult or to completely eliminate the possibility of stealing a user’s identification information from another user. Also, Maher recognizes that “Systems and associated entities are becoming progressively hyper-connected. Cybersecurity initially depended in part on limiting access to individual computers. As systems became progressively interconnected and/or networked, security depended on determining what devices were part of a physical network. As physical network connections became more complex and ubiquitous, virtual secure networks were used to help establish a protective structure for network nodes. In today's hyper-connected world, however, entities may interact by introducing malicious agents inside of what are believed to be protective structures.” (Maher; ¶0004).

Regarding claim 10: 
Smith, as shown in the rejection above, discloses the limitations of claim 8.
Smith further teaches:
transmitting the generated third aggregated information to the second apparatus; and (“FIG. 12 depicts a method in an identity verification platform used to generate user ID codes for online verification. In some embodiments, the system receives a request for registration of an entity from a company representative, who is a user of the system (step 1210). In embodiments, the system verifies the identity of the user and the relationship between the user and the identity (step 1220). In examples, the system may verify that the entity is legitimate (step 1230). The system may receive from the use an invitation for a relationship between the entity and an individual (step 1240). In embodiments, the system may transmit to the individual a request for approval of the relationship between the entity and the individual (step 1250).” ¶0192; Fig 12 (1250)) Examiner note: Under BRI, the transmission of the third aggregated information has been interpreted as receiving user’s information through “ID codes” coming from other parties such as “verifier clients 1003, third-party cosigner clients 1005, attestor clients 1001, validator clients 1007, digital wallet provider clients 1009”, as stated in ¶0146-0148. Likewise, the third aggregated information can be interpreted as the “digitally signed record” (refer to ¶0147) or the “escrow contract” (refer to ¶0086-87) stored in the blockchain which can also be accessed by the 2nd apparatus from a 2nd device. 
receiving, from the second apparatus, the transmitted third aggregated information in which an order of the second aggregated information is randomized and resummarized by the second apparatus, wherein (“The system may receive from the use an invitation for a relationship between the entity and an individual (step 1240). In embodiments, the system may transmit to the individual a request for approval of the relationship between the entity and the individual (step 1250). The system may receive approval of the relationship from the individual (step 1260). In some embodiments, the system transmits confirmation of the relationship to the user (step 1270).” ¶0192; Fig 12 (1260)) Examiner note: Under BRI, the receiving step of the 3rd aggregated information has been interpreted as the receipt in of the “approval of the relationship” (“step 1260”), which can also include “details of the relationship to the company/organization (for example, team member, advisor, employee, etc.), and the name of the user 1002 that invited connection 2025 to have a relationship with company/organization 2020”, as stated in further details in ¶0198.
the identifying includes determining whether or not the first user and the second user have a specific relationship based on the first aggregated information and the received third aggregated information in which the order of the second aggregated information is randomized and resummarized by the second apparatus. (“The system may receive from the use an invitation for a relationship between the entity and an individual (step 1240). In embodiments, the system may transmit to the individual a request for approval of the relationship between the entity and the individual (step 1250). The system may receive approval of the relationship from the individual (step 1260). In some embodiments, the system transmits confirmation of the relationship to the user (step 1270).” ¶0192; Fig 12 (1260)) Examiner note: Under BRI, the determination of the specific relationship based on the 1st and 3rd aggregated information has been interpreted as the “confirmation of the relationship to the user (step 1270).” or “responsive to receiving the approval or rejection of the relationship with company/organization 2020 from connection 2025, identity verification platform 2000 transmits confirmation of the relationship of connection 2025 with company/organization 2020 to user 1002”, as stated in further details in ¶0199.

Smith does not explicitly teach the “order of the second aggregated information” which comes from the 3rd aggregated information, that “is randomized and resummarized by the second apparatus”. However, Maher teaches: “To mitigate this, a privatizing token T may be used when recording the hash in the database. For example, a hash may be computed as h (T|ID|Group_membership) and be recorded in the database. The privatizing token T may comprise a random number of sufficient size to mitigate a brute-force attack and/or may be unique to the record. If the TIDAL is searched, the hash computed using the privatizing token may only appear as a random string. If an entity wished to verify membership of the ID in the group, they would thus need to have the privatizing token T. An entity associated with the ID may have control over the token, and if they wished to have their association with the group be deleted and/or otherwise removed, they may destroy the token.” ¶0010; Fig 1 (106 and 102); Fig 2 (204 and 206) Examiner note: Under BRI, the randomization and summary of the identification information given by the 2nd apparatus has been interpreted as the “privatizing token T” which is randomized with the “ID membership information”. Also, refer to ¶0247 to learn more about random integer values in requested messages’ time stamp fields.  

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Smith with the ability of randomize and summarize a 1st user’s identification information coming from a 3rd aggregated information by a 2nd apparatus, as taught by Maher because it would be “obvious to try” to “hash” or randomize and summarize the first user’s identification to make difficult or completely eliminate the possibility of stealing a user’s identification information from another user. Also, Maher recognizes that “Systems and associated entities are becoming progressively hyper-connected. Cybersecurity initially depended in part on limiting access to individual computers. As systems became progressively interconnected and/or networked, security depended on determining what devices were part of a physical network. As physical network connections became more complex and ubiquitous, virtual secure networks were used to help establish a protective structure for network nodes. In today's hyper-connected world, however, entities may interact by introducing malicious agents inside of what are believed to be protective structures.” (Maher; ¶0004).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Venkataraman (U.S. Pub No. 20200118234 A1) is pertinent because it is “a system and method for presenting vetted and verified Supplier information to Buyers. The Know Your Suppler (TYS) Application collects previously vetted and verified Supplier information and commits the collected information, verification authorities, verification details, and transaction information to a shared distributed ledger implemented as a privately permissioned blockchain”
Jevans (U.S. Pub No. 20190229892 A1) is pertinent because it related to “exemplary systems and methods for creating a secure self-validating network of blockchain/distributed ledger participants. Some exemplary mechanisms support self-validation, mutual-validation, external-validation and privacy controls. Such mechanisms enable the deployment and continued operation of large scale blockchain and distributed ledger systems with a self-certifying security system”
Andrade (U.S. Pub No. 20180262493 A1) is pertinent because it is related to “to systems and methods for providing distributed ledger-based entity identity and relationship verification.”
Carlson (U.S. Pub No. 20160323259 A1) is pertinent because it is “A computing apparatus configured to verify a digital signature applied on a set of data received from a user device, including an user ID assigned by a partner system to uniquely identify a user of the user device among customers of the partner system, and a user device identifier identifying the user device.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/SANGEETA BAHL/Primary Examiner, Art Unit 3629